DECISION
The application of the above-named defandant for a review of the sentence of 25 years, imposed on January 20, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the defendant was convicted of crime against nature punishable by imprisonment for not less than 5 years with no limit, yet received this sentence of but 25 years with eligibility for parole consideration in October, 1973, after being received January 24, 1969, although he has a record of four prior felony convictions. Since the presumption is that the sentencing judge was correct in his determination (State v. Brecht and State v. Barton both decided this day) we are unable to say from anything presented in this, case that the sentence imposed was not proper, reasonable, and sufficiently lenient, the crime and sentencing goals kept in mind, together with the defendant’s prior record.
We thank Daniel L. Rothlisberger, Esq., of the University Defenders for his assistance to the defendant.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.